                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 VICKI SHERIDAN,                                     )   Case No. 4:18-cv-03089-JMG-CRZ
                                                     )
                          Plaintiff,                 )
                                                     )          STIPULATION FOR
        v.                                           )         PROTECTIVE ORDER
                                                     )
 KUHNS KARE, INC., d/b/a HOME                        )
 INSTEAD SENIOR CARE, and                            )
 MONICA KUHNS                                        )
                                                     )
                          Defendant.

       WHEREAS, Plaintiff and Defendant, by and through their undersigned attorneys,

hereby agree that certain information, documents, and other items discoverable in the

above-captioned matter, pursuant to FED. R. CIV. P. 26(c), to be confidential or proprietary

in nature and that such party may seek to protect such items from disclosure, or to designate

such items confidential to avoid making such information available to non-disclosed Party

representatives, Party employees, non-Parties or the generally public;

       IT IS HEREBY STIPULATED AND AGREED by and between the Parties hereto,

through their undersigned counsel, that:

       1.         The following definitions shall apply to the Stipulated Protective Order to be

issued in this action:

             a.      "Attorneys" means counsel of record;

             b.      "Confidential" documents or materials are documents designated

                     pursuant to paragraph 2;
            c.      "Documents" are all materials or items within the scope of FED. R. CIV.

                    P. 34;

            d.      "Written Assurance" means an executed document in the form attached

                    as Exhibit A.

       2.        Confidential Documents/Material. As used herein, the term "Confidential

Material" shall mean "confidential personal financial information and personal bank

records, documents, materials, trade secrets, or proprietary information designated by a

party in good faith to be confidential." The following information is also considered

Confidential Material, if so designated: (1) customer and client names, lists and contact

information; (2) employee and owner social security numbers and contact information; and

(3) employee medical information. A Party may designate any document, including

interrogatory responses, other discovery responses, or transcripts, to be "Confidential" that

it in good faith contends to constitute or contain Confidential Material, confidential

information, trade secrets or proprietary information.

       Each Party shall designate such material it deems "Confidential" by marking all

documents with the designation "Confidential." In lieu of physically marking a document

with the designation "Confidential," the producing Party can produce (1) written

documentation in which it identifies the documents it designates "Confidential" or (2)

electronic stored information or documentation in which it includes "Confidential" in the

file name of the document.

       Only such portions of a deposition transcript as are affirmatively designated in

writing by a Party to be "Confidential" shall be treated as confidential. The Party

                                              2
designating a portion of a deposition transcript as confidential shall provide written notice

to all Parties by listing the page and inclusive line numbers of the material to be kept

confidential, and shall designate such pages confidential. In any deposition transcript in

which any portion of the transcript has been designated confidential by any Party, the court

reporter, or the party holding the original transcript, shall imprint the word "Confidential"

on the front page of the original of the deposition transcript. A deposition containing

confidential information shall not be filed with the Court unless it is filed as provided in

Paragraph 5 of this Stipulated Protective Order.

       Expert reports and/or summaries containing Confidential Information shall be

automatically deemed confidential if the information used to prepare the expert reports

and/or summaries included Confidential Materials and/or confidential information. An

expert report may avoid a Confidential designation if the expert report avoids specifically

referencing Confidential Material or information and/or replaces Confidential Material or

confidential information with non-confidential descriptions (i.e., Residential Project No. 1

or Client No. 2).

       3.     Prosecution and/or Defense of This Action. As used herein, the phrase

"prosecution and/or defense of this action" shall mean preparation for trial of this action,

including specifically, but not exclusively, pre-trial discovery pursuant to the Federal Rules

of Civil Procedure, trial of this action, any alternative dispute resolution in this action,

including but not limited to mediation, and preparation for, participation in, and

prosecution and defense of, any appeal, rehearing, review or other judicial proceeding

which relates to the subject matter of this action.

                                              3
       4.     Use of Confidential Material or confidential information: Unless and until

agreed by the undersigned parties, or ordered by the Court, all materials and information

appropriately designated to be "Confidential," and any summaries, compilations or other

work product which contains or reflects such confidential materials, shall be kept and

treated as confidential and shall be used only for purposes of the prosecution and/or defense

of this action. Confidential Materials designated as "Confidential" shall not be disclosed

to any person or entity other than: (a) Counsel of record for the Parties in this action,

including partners, associates and employees of such counsel; (b) qualified persons

recording testimony involving documents or information described in paragraph 1.A. (i.e.,

court reporters) and necessary stenographic or clerical assistants thereof; (c) to the extent

necessary for the prosecution and/or defense of this action, the named Parties themselves,

including any trustees, administrators, officers, directors, employees or agents of the named

Parties; (d) to the extent necessary for the prosecution and/or defense of this action, expert

witnesses, consultants, potential witnesses and/or any other person retained in connection

with the prosecution and/or defense of this action; and (e) the Court.

       5.      (a) In the event a receiving party wishes to use any "Confidential"

information or materials in any affidavits, briefs, memoranda of law, deposition transcripts,

or other papers filed with the Court in this lawsuit, the party submitting the information to

the court shall electronically file a motion to file restricted access documents and file the

documents as restricted access documents using the Court's Case Management/Electronic

Case Filing system (CM/ECF). The motion shall state the restricted access documents filed



                                              4
contain "Confidential" information which is subject to an agreed protective order between

the Parties, and not to be placed on the public docket except upon order of the Court.

       (b)    Documents filed by counsel on CM/ECF as restricted access documents can

be accessed and viewed by the attorneys of record and the court, but not by the general

public. Once the motion to file as restricted access documents is granted, these documents

will continue to be accessible for viewing by only the court and the attorneys of record

during the pendency of this case and after its conclusion.

       (c)    This paragraph does not apply to exhibits offered at a hearing or trial. Any

Party shall be entitled to seek a protective order concerning "Confidential" material to be

introduced in such a proceeding as it deems reasonable and/or necessary to protect

disclosure of such information to the public. No later than ten (10) days before the date of

any hearing or trial, a receiving Party shall advise a producing Party in writing of any

"Confidential" material he or she intends to use in such proceeding to afford the producing

Party an opportunity to seek a protective order.

       6.     Promptly upon completion of this action, each Party shall either return to the

designating Party all documents designated by that Party as "Confidential" and all copies

thereof, except deposition transcripts or documents filed with the Court, or shall destroy

all such documents / copies. Each Party shall certify in writing that it has returned or

dstroyed all documents designated as "Confidential" in accord with this paragraph.

Termination of the prosecution and/or defense of this action shall not, however, relieve any

person to whom Confidential Material and/or confidential information was disclosed,

including counsel for the Parties, from the obligation of maintaining the confidentiality of

                                             5
all Confidential Material and/or confidential information received pursuant to this

Stipulated Confidentiality Agreement.

       7.     Any Party may object to the designation by any other Party of any material

as "Confidential" by notifying the Party that designated the material as confidential in

writing and stating the basis for its objection. The Parties shall, within seven (7) days after

service of the objection, meet and confer in an attempt to resolve the dispute. If the

designating Party refuses to meet within the required seven (7) days, or if the Parties are

unable, after meeting and conferring, to resolve the matters, the dispute may be submitted

to the Court for resolution.     The Party challenging the designation of materials as

"Confidential" shall have the burden to establish the impropriety of that designation. If the

Court determines that a Party has unreasonably or in bad faith designated documents or

materials to be "Confidential" which are neither confidential nor entitled to protection

under FED. R. CIV. P. 26(c), the Court may award the appropriate sanctions, as enumerated

in FED. R. CIV. P. 37(a)(5).

       8.     If a Party inadvertently discloses any document or thing containing

information that it deems confidential without designating it as "Confidential," the

disclosing Party shall promptly upon discovery of such inadvertent disclosure inform the

receiving Party in writing and the receiving Party shall thereafter treat the information as

"Confidential" under this Stipulated Confidentiality Agreement.          To the extent such

information may have been disclosed to persons other than authorized person described in

this document, the receiving Party shall make every reasonable effort to retrieve the



                                              6
information promptly from such person and to avoid any further disclosure to non-

authorized person.

       9.     If a producing Party inadvertently discloses to a receiving Party information

that is privileged or otherwise immune from discovery, said producing Party shall promptly

upon discovery of such disclosure so advise the receiving Party in writing and request that

the item or items of information be returned, and no Party to this action shall thereafter

assert that such disclosure waived any privilege or immunity. It is further agreed that the

receiving Party will return such inadvertently produced item or items of information and

all copies thereof within ten (10) days of the earliest of (a) discovery by the receiving party

of its inadvertent production, or (b) receiving a written request for the return of such item

or items of information. The Party having returned such inadvertently produced item or

items of information may thereafter, without asserting waiver because of inadvertent

production, seek production of any such documents in accordance with the Federal Rules

of Civil Procedure and Local Rules.

       10.    Notwithstanding any other provision of this Stipulated Protective Order, any

person indicated on the face of a "Confidential" document as having been its originator,

author, or a recipient thereof, may be shown the same. That person's representative may

also be shown the same.

       11.    Nothing in this stipulation shall be deemed to preclude any Party from

seeking and obtaining, on an appropriate showing, additional protection with respect to the

confidentiality of documents or other discovery material, or relief from this stipulation with

respect to particular material designated hereunder.

                                              7
       12.     Each of the firms and Parties named herein, by executing a copy of this

Stipulated Protective Order, undertakes to abide by and be bound by its provisions and to

use due care to see that its provisions are known and adhered to by those under its

supervision or control.

 Date: March 28, 2019                          Date: March 28, 2019


 s/ Kathleen M. Neary                          s/    Henry      W.     Frampton,         IV
 (Signed with Express Permission)              Henry W. Frampton, IV (No. 2662)
 Kathleen M. Neary (No. 20212)                 Email: hframpton@grsm.com
 Powers Law                                    A. Victor Rawl, Jr.
 411 S. 13th St., Suite 300                    Email: vrawl@grsm.com
 Lincoln, NE 68508                             1229 Farman Street, Suite 300
 (402) 474-8000                                Omaha, NE 68102
 Attorney for Plaintiff                        Phone 843-714-2501
                                               Attorney for Defendants




             IT IS SO ORDERED:

          March 28, 2019.

                                                       BY THE COURT:


                                                       _____________________
                                                       Cheryl R. Zwart, US Magistrate Judge




                                           8
                                                        EXHIBIT “A”

                                                 WRITTEN ASSURANCE

                         I, the undersigned, do hereby acknowledge that I have read the Stipulation for

                  Protective Order and the Protective Order entered by the Court in the action of Vicki

                  Sheridan v. Kuhns Kare, Inc d/b/a Home Instead Senior Care, and Monica Kuhns and

                  hereby covenant, warrant and agree: (1) to abide in full by its terms regarding the

                  confidentiality of the Confidential Material, as that term is defined in the Stipulation for

                  Protective Order, which I am being provided, and that I will not disclose or cause to be

                  disclosed such Confidential Material to any person not permitted to receive or otherwise

                  access such information under the Stipulation for Protective Order, (2) that such

                  Confidential Material should be used only for purposes necessary for the litigation of the

                  claims between and among the parties to the action of Vicki Sheridan v. Kuhns Kare, Inc

                  d/b/a Home Instead Senior Care, and Monica Kuhns. and not for any other purpose,

                  whether business or otherwise, and (3) that I will return all Confidential Material that I

                  receive upon my having served the purpose which caused me to receive the Confidential

                  Material in accordance with the provisions of the Stipulation for Protective Order.



                  DATED:___________________ _______________________________________
                                            Printed Name


                                                     _______________________________________
                                                     Signature

1169820/44169854v.1


                                                               9
